SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008. or £ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-27879 Marshall Holdings International, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0301278 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2750 West Brooks Avenue, Suite 103 89032 North Las Vegas, Nevada (Address of principal executive offices) (Zip Code) 2555 East Washburn Road, North Las Vegas, Nevada 89081 (Former address of principal executive offices) (Former Zip Code) Registrant’s telephone number, including area code: (702) 317-2400 Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes £ No T Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of March 31, 2008: 6,992,357,320 shares of common stock, with a par value of $0.001 per share. PART I Financial Information Item 1. Financial Statements. As used herein, the term “Marshall” refers to Marshall Holdings International, Inc., a Nevada corporation, and its subsidiaries and predecessors unless otherwise indicated.Unaudited, interim, condensed, consolidated financial statements including a balance sheet for Marshall as of the period March 31, 2008, and statements of operations, and statements of cash flows, for interim periods up to the date of such balance sheet and the comparable period of the preceding year are set forth below in this report. Basis of Presentation The accompanying consolidated interim unaudited financial statements are presented in accordance with accounting principles generally accepted in the United States of America for interim financial information and the instructions for Form 10-Q and Item 310 under subpart A of Regulation S-K.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.The accompanying statements should be read in conjunction with the audited financial statements for the year ended December 31, 2007.In the opinion of management, all adjustments considered necessary in order to make the financial statements not misleading have been included. The financial statements are presented on the accrual basis. MARSHALL HOLDINGS INTERNATIONAL, INC.AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET UNAUDITED March31, December31, 2008 2007 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 7,588 19,045 Accounts Receivable (net allowance of 80,027 & 81,611) 96,125 76,715 Inventories 559,998 623,247 Note Receivable 4,395,375 4,395,375 Prepaids 2,955 24,925 Total Current Assets 5,062,041 5,139,307 PROPERTY & EQUIPMENT Property and Equipment, at cost 3,583,390 3,583,390 (Less) accumulated depreciation and amortization (597,212 ) (558,063 ) Total Property & Equipment 2,986,178 3,025,327 OTHER ASSETS Customer Lists 500,000 500,000 Distributor Rights 672,400 672,400 Websites and e-commerce Programs 797,400 797,400 Other Assets 1,751,392 1,752,382 Total Other Assets 3,721,192 3,722,182 Total Assets 11,769,411 11,886,816 (See Notes to Financial Statements) The accompanying notes are an integral part of the audited financial statements. 1 MARSHALL HOLDINGSINTERNATIONAL, INC.AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET UNAUDITED March31, December31, 2008 2007 LIABILITIES CURRENT LIABILITIES: Accounts payable: Trade Regular $ 1,447,414 864,462 Accrued expenses: Payroll and employee benefits 817,885 766,715 Payroll taxes 342,183 272,096 Interest 520,411 520,411 Other 195,111 529,876 Notes Payable 9,254,351 9,116,089 Current maturities of long-term debt 52,316 40,495 Total current liabilities 12,629,671 12,110,144 LONG-TERM DEBT 1,558,387 1,693,908 Total Liabilities 14,188,058 13,804,052 Commitments and Contingencies - STOCKHOLDERS' EQUITY Series A Preferred stock - $0.001 par value; Authorized - 100,000,000 shares; Issued and outstanding at March 31, 2008 and December 31, 2007 28,915,125 and 28,915,125, respectively 28,915 28,915 Series B Preferred stock - $0.001 par value; Authorized at March 31, 2008 and December 31, 2007 1,000,000,000 and 100,000,000 respectively; Issued and outstanding at March 31, 2008 and December 31, 2007 185,000,000 and 185,000,000, respectively 185,000 185,000 Common stock, - $0.001 par value Authorized - 25,000,000,000 shares Issued and outstanding at March 31, 2008 and December 31, 2007 6,992,357,320 and 6,577,357,320 respectively 6,992,357 6,577,357 Additional paid-in capital 17,633,124 17,976,624 Accumulated (deficit) (27,258,043 ) (26,685,132 ) Total Stockholders' Equity (2,418,647 ) (1,917,236 ) Total Liabilities & Stockholders' Equity $ 11,769,411 11,886,816 (See Notes to Financial Statements) The accompanying notes are an integral part of the audited financial statements. 2 MARSHALL HOLDINGS INTERNATIONAL, INC.AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (CONDENSED FINANCIAL STATEMENTS) Three months ended March31, March31, 2008 2007 SALES $ 312,089 $ 2,741,008 COST OF SALES 149,260 722,604 GROSS PROFIT 162,829 2,018,404 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES: Depreciation Expense 39,149 31,936 Professional Services Not Classified Elsewhere 113,318 447,010 Product Development 7,069 35,939 All Other Selling, General and Administrative 516,230 875,093 TOTAL SELLING, GENERAL AND ADMINISTRATIVE EXPENSES 675,766 1,389,978 INCOME (LOSS) FROM OPERATIONS (512,937 ) 628,426 OTHER INCOME (EXPENSE): Other Income 110,623 Interest Income 63,491 33,178 Interest Expense (123,465 ) (121,485 ) TOTAL OTHER INCOME (EXPENSE): ( 59,974 ) 22,316 NET INCOME (LOSS) BEFORE PROVISION FOR INCOME TAX (572,911 ) $ 650,742 ) PROVISION FOR INCOME TAXES (0.00 ) (0.00 ) BASIC AND DILUTED EARNINGS (LOSS) PER SHARE $ (0.00 ) $ (0.00 ) BASIC & DILUTED WEIGHTED AVERAGE SHARES OF 6,967,632,045 2,136,713,431 See Notes to Financial Statements The accompanying notes are an integral part of the audited financial statements. 3 MARSHALL HOLDINGS INTERNATIONAL, INC.AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONDENSED INTERIM FINANCIAL STATEMENTS) Three months ended March31, March31, 2008 2007 CASH FLOW FROM OPERATING ACTIVITIES: Net Income $ ( 572,911 ) $ 650,742 Adjustments to reconcile Net Income to net cash provided by operating activities: Stock Issued for Services 71,500 397,350 Depreciation 39,149 31,936 Changes in operating assets and liabilities: (Increase) in Accounts Receivable (19,410 ) (21,296 ) (Increase) Decrease in Inventory 63,249 ( 5,844 ) (Increase) Decrease in Other Current Assets 21,970 (1,828,598 ) Increase (Decrease) in Accounts Payable 582,952 224,137 Increase in Other Current Liabilities (63,425 ) 510,448 Net cash provided (used) by operating activities 123,074 ( 41,125 ) CASH FLOWS FROM INVESTING ACTIVITIES: (Purchase) of Prop., Plant & Equipment (5,500 ) Proceeds from sale of Prop., Plant & Equip (Increase) in Other Assets 990 _ 12,534) Net cash provided by investing activities 990 7,034 CASH FLOWS FROM FINANCING ACTIVITIES: Payments on Debt (135,521 ) (8,838 ) Proceeds from issuance of stock 0 50,000 Net cash (used) provided by financing activities (135,521 ) 41,162 Net cash (Decrease) Increase for period (11,457 ) 7,071 Cash at beginning of period 19,045 61,084 Cash at end of period $ 7,588 $ 68,155 See Notes to Financial Statements The accompanying notes are an integral part of the audited financial statements. 4 MARSHALL HOLDINGS INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31 2008 and December 31, 2007 NOTE 1 - ORGANIZATION, HISTORY AND BUSINESS ACTIVITY: The Company incorporated on May 26, 1993 as a Nevada corporation under the name of Gateway Distributors, Ltd.It has subsequently changed its name to Marshall Holdings International, Inc. (“the Company”). The Company is a distributor of vitamins, nutritional supplements, whole health foods and skin care products mainly in the United States of America and Canada, with some sales in Russia and Indonesia.Many of the formulas used in the products the Company sells and distributes are made from its own formulas. On August 15, 2002, the Company purchased all of the operations and assets including formulas and trademark of Grandma Hammans Specialty Foods LLC.On June 4, 2003, the Company incorporated in Nevada Grandma Hammans Specialty Foods (“GH”) and moved the operations, assets and liabilities related to this purchase into GH. On December 31, 2002, the Company sold its ownership interest in TRSG Corporation (“TRSG”) previously a majority owned subsidiary.TRSG is recognized in these consolidated financial statements to the point of sale, which is December 31, 2002. On December 31, 2002, the Company bought all of the assets and assumed a significant portion of the debts of TRSG.This transaction is reported on the purchase method of accounting using the carrying value on the books of TRSG as the cost basis on the books of the Company. On January 7, 2003, the Company organized The Right Solution Gateway, a wholly owned subsidiary (“TRS Gateway”).All operations of the Company that were previously handled via TRSG were transferred into TRS Gateway. On April 30, 2004, Marshall formed a wholly owned subsidiary, Gateway Venture Holdings, Inc.(“GVH”).The Las Vegas property and fixed assets of Marshall are recorded in the financial statements of this subsidiary. Also on April 30, 2004, Gateway formed a wholly owned subsidiary, Aspen Cove Resort Incorporated (“ACR”) to run the operations of Aspen Cove Resort (formerly Beaver Dam Lodge) located in Panguitch Utah.The lodge had been purchased on April 15, 2004 and is listed as real estate in the financial statements of GVH. On May 30, 2004, an agreement was signed with Quality Distribution Services of Nevada to create a new corporation, Quality Distribution Services of Arizona, Inc (“QDS”).QDS was incorporated in Nevada on June 7, 2004 and was 51% owned by Marshall.QDS was a wholesale beverage distributor in the Phoenix, Arizona area.The corporation has since been revoked and not in business and as such, the remaining carrying value was written down and taken as a loss in the first quarter of 2006. On November 30, 2004, Gateway formed a wholly owned subsidiary, Gateway Corporate Administration, Inc (“GCA”).On August 31, 2006 the name of the corporation was changed to Marshall Corporate Administration.The company is engaged in marketing and management services. In
